Citation Nr: 1139510	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  10-08 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active service from November 1962 to May 1965 and served in the United States Army Reserve until October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied entitlement to service connection for PTSD and a nervous condition.  The Veteran perfected an appeal of the RO's determination.

In April 2011, the Veteran testified during a hearing conducted via videoconference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, in light of Clemons v. Shinseki, the Board has recharacterizied the Veteran's claim as a claim for service connection for an acquired psychiatric disorder, claimed as PTSD, as set forth on the title page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010.  However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843 -51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  However, the provisions of this amendment do not apply to the Veteran's claim because he does not attribute his psychiatric disorder to fear of hostile military or terrorist activity.  Rather, the Veteran has attributed his psychiatric disorder to an earthquake that occurred at Fort Richardson, Alaska, on March 27, 1964.  In an October 2008 memorandum, the RO verified that the Veteran was stationed at Fort Richardson near Anchorage, at the time of the March 1964 Anchorage-area earthquake that was the largest earthquake in North America.

In written statements in support of his claim, and during his April 2011 Board hearing, the Veteran said that the earthquake "changed" his life (see Board hearing transcript at 7-8).  He said that his nervous problems started in service in 1964 when he was caught outside during the earthquake at Fort Richardson, near Anchorage that was badly damaged (Id. at 11).  The Veteran stated that, prior to the earthquake, he was a model soldier and that, after the event, his life fell apart (Id. at 10).  He explained that he was given a polygraph test and scheduled for a court martial regarding loaning money at high interest rates, but the soldier who turned him in went away without leave (AWOL) and the Veteran was not convicted (Id. at 12-13).  Post service, the Veteran said that he served six years in prison for drug-related incidents but did not receive any psychiatric treatment in prison (Id. at 13).  

Further, the Veteran testified that he was initially diagnosed with a psychiatric disorder in the late 1980s by Dr. Cleo Barry Digsby at Ball State University who thought he could have combat fatigue, but he said he was never in combat, although he experienced an earthquake (Id. at 9 and 11-12).  The Veteran stated that, in 1991, he began to receive Social Security Administration (SSA) disability benefits (Id. at 6).  He was terrified of experiencing a future earthquake and was very upset by news of the recent earthquake in Japan (Id. at 8).  

In a July 2011 letter, F.W., the Veteran's service acquaintance, reported that the Veteran changed after the 1964 earthquake as evident by his subsequent medical and legal problems.  F.W. stated that the Veteran was served papers regarding a court martial that did not occur because a scheduled witness was unavailable.  

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a psychiatric disorder.  The SSA found the Veteran totally disabled and unable to work due to paranoid schizophrenia and a psychotic disorder, not otherwise specified, according to a May 1997 letter.  He was found eligible for SSA benefits since 1990.  However, in January 2009, the SSA advised the RO that the Veteran's records could not be located and that further efforts to find them would be futile.  In a February 2009 memorandum, the RO determined that the records considered by the SSA in reaching its determination were unavailable.  The Board has no reason to doubt the RO's finding.

Private medical records from Cornerstone, a community mental health care center, dated from 2005 to 2007, include a diagnosis of paranoid schizophrenia.

According to a December 2008 VA psychological examination report, the examiner requested to review the Veteran's medical records, but the records were not provided.  Upon clinical evaluation, the Axis I diagnoses included paranoid type schizophrenia and a provisional diagnosis of PTSD.  The VA examiner commented that the Veteran said he had not taken his prescribed antipsychotic medications because "God told [him] not to take" them.  The report indicates that the Veteran showed "several symtoms of PTSD", but the examiner was unable to do a thorough assessment due to his perseveration on his paranoid delusions and his efforts to prove to the VA examiner that he was sane and telling the truth.  It was noted that the Veteran acknowledged several cardinal symtoms of PTSD, but it was likely that the majority of his impairments were caused by his psychosis and not PTSD.  The examiner did not provide an opinion regarding the etiology of the schizophrenia.  

During the April 2011 Board hearing, the Veteran's service representative specifically requested that the Veteran be afforded a new VA examination performed "by a black female practitioner who has minimally 30 years of professional experience" and that the "portion of [the Veteran's] medical file that refers to [his] alleged paranoid schizophrenia...be withheld from the history documents" provided to the new examiner (see Board hearing transcript at pages 3 and 7-8).  However, the Board is unable to limit selection of a medical or psychiatric examiner by race, sex, or religion, or to withhold a portion of a veteran's psychiatric history from an examiner.  VA strives to provide the most competent medical professionals available to conduct examinations and obtain findings from which it can render fair and just determinations.

Accordingly, the case is REMANDED for the following action:

1. Contact the United States Department of Defense, the Department of the Army, the Army Criminal Investigative Service, and any other appropriate federal agency, and obtain all records associated with any scheduled or cancelled court martial activity regarding the Veteran, including polygraph reports and witness statements.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. Obtain all medical records regarding the Veteran's treatment at Ball State University in Muncie, Indiana, to specifically include mental health treatment by Dr. Cleo Barry Digsby or another clinician in the late 1980s.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

3. Obtain all medical records regarding the Veteran's treatment at the Alvin C. York VAMC in Nashville, for the period from February 2009 to the present.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

4. After completing all of the development actions requested above, schedule the Veteran for a VA psychiatric examination by a psychiatrist who has not previously examined him.  The examiner should be advised that the Veteran's presence in the Anchorage area on March 27, 1964, the date of the earthquake in Anchorage, has been verified by the RO.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination. 

a. The examiner should determine the true diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required. If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and the alleged in-service stressor found to be established by the record and found sufficient to produce PTSD by the examiner.  In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed psychiatric disorder as shown by the evidence of record and, in so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, particularly with respect to prior diagnoses of PTSD.  Further, the examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the stressor incident may be associated with it. 

b. If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service. The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

5. Finally, adjudicate the Veteran's claim on appeal for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


